Chapman, C. J.*
A former award has been made between these parties, which was returned to this court at November term 1862; and the award now presented is a revision of the former one. The question presented is, whether the operation of the former award ceased at the time of presenting the petition for the revision, or remains in force till the award made under the petition for revision shall be accepted by the court. This depends upon the language of the St. of 1864, c. 229, § 29. This, section provides that the award of the commissioners, or a major part of them, being returned to and approved by the court, “ shall be binding upon the respective corporations interested therein, for one year, and until the same is revised or altered by commissioners in like manner appointed; provided, however, that no such award shall apply to any period of time covered by any previous award of commissioners or by agreement of parties.”
The provision that the first award shall remain in force for one year, without regard to any changes that may take place in the relative use of the road by the parties, is positive. The provision that it shall also remain in force until it is revised or altered by commissioners in like manner appointed is equally positive. But an alteration or revision does not take effect uniil it is accepted and approved by the court; and therefore the first award must remain in force until such acceptance and approval.
But it is objected that this construction of the statute creates an arbitrary rule which does not accord with the equity of the present case. The objection has some force. But it is to be *241considered that the legislature had two objects to accomplish. They intended to give the parties an opportunity for frequent revision and alteration of the rate of compensation ; and at the same time to guard against too frequent litigation on the subject. An arbitrary rule was necessary in order to accomplish the latter object; as it is in statutes of limitations, and in many other cases. Substantial justice is proximately secured by provisions of this character.
The language of the statute was undoubtedly framed with care; for the statute is a revision of former legislation that had existed on the subject, and under which there had been some litigation. The conflicting interests of parties in such matters must have been understood, and there does not appear to be any good reason for construing the statute otherwise than according to the obvious import of its language.

Award to take effect from the time of its acceptance.


 Colt, .J., did not sit in this case.